Citation Nr: 9904701	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-34 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased (compensable) rating for 
postoperative removal of a prostate nodule and a history of 
benign prostatic hypertrophy.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956 and from October 1956 to August 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for prostate cancer and which denied a compensable 
rating for postoperative removal of a prostate nodule and 
history of a benign prostatic hypertrophy.

This claim was previously before the Board and was the 
subject of a December 1996 remand, which sought to clarify 
the veteran's desire for a hearing, and which also requested 
a VA examination and opinion regarding the etiology of his 
prostate cancer.  That development has been completed and 
this claim is again before the Board.


FINDINGS OF FACT

1.  There is no competent evidence which shows that prostate 
cancer was incurred in or aggravated by service; that 
prostate cancer manifested to a compensable degree within one 
year following the veteran's separation from service; or that 
prostate cancer is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, to 
include the veteran's service-connected postoperative removal 
of a prostate nodule and a history of benign prostatic 
hypertrophy.

2.  The evidence shows that the veteran's postoperative 
removal of a prostate nodule and a history of benign 
prostatic hypertrophy is productive of no symptomatology as 
the prostate was removed by radical prostatectomy as a result 
of the veteran's nonservice-connected prostate cancer.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for prostate cancer is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (1998).

2.  The criteria for entitlement to an increased 
(compensable) rating for postoperative removal of a prostate 
nodule and a history of benign prostatic hypertrophy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.115a, 4.115b, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for prostate cancer.

The veteran contends that his prostate cancer was incurred in 
or aggravated by service, manifested to a compensable degree 
within the applicable presumptive period following separation 
from service, or is proximately due to or the result of a 
disease or injury incurred in or aggravated by service, to 
include his service-connected postoperative removal of a 
prostate nodule and a history of benign prostatic 
hypertrophy.  After a review of the record, the Board finds 
that the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for prostate cancer is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had prostate cancer during 
service, or whether prostate cancer manifested to a 
compensable degree within the applicable presumptive period 
following his separation from service; (2) whether he 
currently has prostate cancer and if so, (3) whether his 
prostate cancer is etiologically related to service or is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service, to include his service-
connected postoperative removal of a prostate nodule and a 
history of benign prostatic hypertrophy.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1997).  Malignant tumors 
are a chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1997).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of prostate 
cancer while on active duty.  The Board notes that the 
veteran's June 1976 retirement examination found the 
veteran's anus and rectum to be normal and specifically noted 
a normal rectum and prostate per digital examination.  The 
veteran was seen at a service department facility in 
September 1976 with a prostatic nodule.  The medical records 
show a diagnosis of chronic recurrent prostatitis and a 
prostatitic nodule, etiology undetermined.  A biopsy was 
conducted, which resulted in a September 1976 microscopic 
diagnosis of a specimen compatible with benign prostatic 
hypertrophy.

A February 1977 VA examination found the veteran's prostate 
to be within normal limits.  The examiner noted a prostatic 
nodule by history that was not found.  Subsequently, the 
veteran was treated in March 1990 for benign prostatic 
hypertrophy.  A September 1992 service department medical 
form shows a diagnosis of prostatitis, and notes an enlarged 
prostate nodule.  A June 1993 service department medical 
report notes increased PSAs and provides a diagnosis of 
prostatitis.  A diagnosis of prostate cancer was eventually 
established, which resulted in a radical retropubic 
prostatectomy in March 1994.

An April 1997 VA examination found that the veteran's 
prostate cancer occurring in 1994 was not due to the needle 
biopsy of the prostate in 1976, and that examiner noted that 
males will have benign prostatic hypertrophy without prostate 
cancer.

The veteran, at his March 1998 hearing, related that he had 
three episodes of prostate and urinary tract infections 
between 1969 and 1976.  The veteran noted other bouts of 
prostatitis in 1990 and 1993.  The veteran related that in 
early 1994 he underwent a prostate cancer prevention program 
screening at a VA facility.  That study found an asymmetrical 
prostate and a biopsy was conducted which discovered prostate 
cancer.  The veteran then underwent a prostatectomy.

A September 1998 addendum to the VA examination notes that 
prostatic hyperplasia is an almost universal phenomenon in 
men over 40 years of age.  The physician also notes that 90 
percent of men at age 70 have prostatic hyperplasia.  The 
physician further added that "prostatic hyperplasia does not 
predispose to development of prostatic cancer."

The Board notes that although the veteran served on active 
duty during the Vietnam era, his service medical records do 
not indicate that he had service in the Republic of Vietnam, 
and thus the presumption of service connection for prostate 
cancer for those who served in the Republic of Vietnam, is 
not applicable in this case.

The Board finds that there is no competent evidence of record 
which shows that the veteran's prostate cancer was incurred 
in or aggravated by service, manifested to a compensable 
degree within one year following his separation from service, 
or is proximately due to any disease or injury incurred in or 
aggravated by service, to include his service-connected 
postoperative removal of a prostate nodule and a history of 
benign prostatic hypertrophy.  Thus, the Board finds that the 
veteran's claim fails to show the required elements of a well 
grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The veteran has alleged that his prostate cancer is the 
result of his service-connected history of benign prostatic 
hypertrophy of the result of the removal of a prostate 
nodule.  He has stated that he believes the disabilities are 
the same, that the cancer was caused by or was the same 
disability as the benign prostatic hypertrophy, and that the 
prostate cancer should be service-connected.  The Board notes 
that a claimant would not meet the burden imposed by 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App. at 611 (1992).  The medical evidence of record does 
not show any evidence that the veteran's prostate cancer is 
related to his service or to any service-connected 
disability.  The only competent evidence of record clearly 
finds that there is no etiological relation.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the June 1995 statement of the case, the May 1996 
supplemental statement of the case, the July 1998 
supplemental statement of the case, the October 1998 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state in all instances 
of denial that it denied the veteran's claim on the basis 
that it was not well grounded, the Board concludes that this 
was not prejudicial to the veteran.  See Edenfield v. Brown, 
8 Vet.App 384 (1995) (en banc) (where a Board decision 
disallows a claim on the merits and the Court finds the claim 
to be not well grounded, the appropriate remedy is to affirm 
the Board's decision on the basis of nonprejudicial error).  
The Board, therefore, concludes that denying the appeal of 
the veteran's claim because the claim is not well grounded is 
not prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).


II.  Entitlement to an increased (compensable) rating for 
postoperative removal of a prostate nodule and a history of 
benign prostatic hypertrophy.

The veteran contends that his postoperative removal of a 
prostate nodule and a history of benign prostatic hypertrophy 
are more severe than currently evaluated, warranting a 
compensable rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for postoperative 
status, removal of prostatic nodule, history of benign 
prostatic hypertrophy by biopsy by means of a June 1977 
rating decision, which assigned a noncompensable disability 
rating.  The noncompensable rating for postoperative removal 
of a prostate nodule and a history of benign prostatic 
hypertrophy was continued by an April 1995 rating decision, 
which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's postoperative removal of a 
prostate nodule and a history of benign prostatic hypertrophy 
is evaluated pursuant to the criteria for evaluation of 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals found in Diagnostic Code 7527 of the 
Schedule.  38 C.F.R. § 4.115b (1998).  Those criteria provide 
that the disability shall be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.

The criteria for the evaluation of voiding dysfunction 
provide that a disability may be rated as urine leakage, 
frequency or obstructed voiding.  The criteria for rating of 
urinary leakage provide a rating of 20 percent where the 
evidence shows urine leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  The criteria for rating of urinary frequency 
provide a rating of 10 percent where the evidence shows 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  Pursuant to the 
criteria for the evaluation of obstructed voiding, a 10 
percent rating is provided where the evidence shows marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one of the following:  
(1) post void residuals greater than 150 cc, (2) uroflowmetry 
markedly diminished peak flow rate (less than 10 cc/second), 
(3) recurrent urinary tract infections secondary to 
obstruction, or (4) stricture disease requiring periodic 
dilation every two to three months.  A noncompensable rating 
is provided where the evidence shows obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  38 C.F.R. § 4.115a 
(1998).

The criteria for rating of urinary tract infection provide a 
rating of 10 percent where the evidence shows long-term drug 
therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.  38 C.F.R. 
§ 4.115a (1998).

An October 1994 VA examination notes that the veteran had 
chronic prostatitis since the days of his active duty 
service.  He had a biopsy in service, which was benign.  He 
had a prostatectomy in March 1994 for prostate cancer.  He 
currently had rectal and bladder incontinence, pain in his 
operative site, and had been impotent since surgery.  He had 
no pyuria, and his laboratory values were all within normal 
limits.  He wore an incontinency pad at all times while 
ambulatory.  His review of systems showed that he had gained 
a slight amount of weight since his surgery.  He had some 
fatigue.  He had pain and swelling in both knees, chronic 
postnasal drip, and total impotency since the surgery.  His 
only medication at that time was Actifed.  The veteran was 74 
inches tall and weighed 219 pounds.  Blood pressure was 
130/88.  Pulse was 60.  Temperature was normal.  Respirations 
were 18.  The abdomen was soft, nontender, without intra-
abdominal masses or organomegaly, and bowel sounds were 
active.  There was no enlargement in the lymphatic system on 
that examination.  Examination of the genitalia showed normal 
testicles, epididymis, and penis.  Rectal examination showed 
nonexistent prostate with a small nodular scar tissue present 
on the left side of the rectal vault on examination.  The 
examiner provided a diagnosis of status post radical 
prostatectomy with residual symptomatology in the form of 
urinary incontinence, slight rectal incontinence, pain at his 
operative site, and total impotence.

An April 1997 VA examination notes that the veteran was on 
Motrin for muscle aches and pains, Provocol for elevated 
cholesterol, and stool softener.  Evaluation found the 
abdomen was normal.  Bowel sounds were active.  No 
organomegaly, masses or tenderness was noted.  The examiner 
felt that the veteran had a radical perineal prostatectomy, 
judging by the location of the scar, rather than the radical 
retropubic prostatectomy reported in the records.  Ultrasound 
biopsy in March 1994 showed positive for adenocarcinoma of 
the prostate.  The diagnosis of the tumor was a Gleason's 2+3 
adenocarcinoma of the prostate involving the right mid lobe 
and the left mid lobe.  PSA was 2.75 at that time.  The 
veteran since the prostatectomy had lack of ability to have 
an erection and sexual intercourse due to the prostatectomy.  
He also had stress incontinence at various times and would 
use a small pad to prevent leakage of the urine.  He had no 
erection, hematuria, pyuria, and no signs of discharge from 
the penis.  Physical examination found a circumcised male.  
The testicles were descended bilaterally.  The abdomen was 
soft and nontender with no scarring.  Rectal examination 
showed a well-healed perineal incision between the scrotum 
and the rectum.  The veteran had a hemorrhoidectomy in 1981 
and no further problems since that time.  Evaluation of the 
prostate bed showed that the prostate was gone.  There were 
no signs of residual tissue, masses, lumps, tenderness, or 
other problems noted on rectal examination involving what was 
the area of the prostate.  There were also not signs of any 
polyps in the rectal area or gross blood on the glove.  The 
veteran provided a history of several episodes of prostatitis 
in the past.  In 1993, he had prostatitis and was treated 
with Septra and Bactrim for 2.5 months and symptoms improved, 
according to the veteran.  His PSA when he was sick was 
around 12, but went back down to a normal four.  The veteran, 
also in 1994, stated that he had an enlarged prostate 
diagnosed as prostatitis.  The examiner stated that it 
appeared that the veteran did have prostatitis from the best 
history that he could determine.  In 1981, he had the 
hemorrhoidectomy and postsurgery had to have a catheter for 
24 to 48 hours which may have been secondary to the surgery 
or due to anesthesia.  In September 1976, the veteran was 
noted to have a nodule on the left prostate.  The nodule had 
a needle biopsy.  It was not removed as stated in the VA 
records.  Apparently a needle biopsy was done and the 
pathology report showed a specimen consisting of two 
fragments of white-tan tissue measuring one centimeter in 
greatest length.  Diagnosis was benign prostatic hypertrophy.  
At other times, on prostate examination, there was no mention 
of any nodule being found.  In 1990 and 1993, the veteran 
talked about prostatitis.  In 1994, the examiner found an 
asymmetric prostate and ultrasound biopsy led to eventual 
prostatectomy.  The examiner provided an addendum as to his 
opinion of whether the veteran's current prostate cancer was 
etiologically or causally related to "inservice removal of a 
prostate nodule and history of benign prostatic 
hypertrophy."  The examiner noted that there was no 
inservice removal of a prostate nodule.  A needle biopsy of 
the area was performed.  The microscopic diagnosis was benign 
prostatic hypertrophy.  The veteran's prostate cancer was 
discovered in 1994.  The benign prostatic hypertrophy biopsy 
was done in 1976, eighteen years prior to the discovery of 
any prostate cancer.  The veteran's prostatitis episode in 
1993 showed an elevated PSA of 12 but then it went back to 
four.  It is interesting to note in the chart that the PSA 
was 2.75 even when the veteran did have an abnormal digital 
examination of the prostate in March 1994.  Males will have 
benign prostatic hypertrophy without prostate cancer.  The 
biopsy that was done in 1976 is not related to the cancer 
that was found in 1994.  The PSA, the few that the examiner 
could find, had been normal since the initial biopsy in 1976 
and the PSA in 1994 even when he had cancer was still 
recorded in the chart as 2.75.  The veteran argued that he 
thought the biopsy was not appropriately done in 1976.  He 
compared the methods and apparently the accepted method of 
doing prostate biopsies at that time was different compared 
to the ultrasonic procedure in 1994.  The biopsy technique, 
the use of ultrasound for evaluation of the prostate had 
changed immensely between 1976 and 1994 which was 18 years 
later.  The examiner concluded that "the prostate cancer 
that occurred in 1994 was not due to the result of the needle 
biopsy of the prostate nodule in 1976."

The RO requested an addendum to the April 1997 examination in 
September 1998.  That addendum notes that prostatic 
hyperplasia is an almost universal phenomenon in men over 40 
years of age.  The physician also notes that 90 percent of 
men at age 70 have prostatic hyperplasia.  The physician 
further added that "prostatic hyperplasia does not 
predispose to development of prostatic cancer."

The Board also notes that where an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, the Board is unable to find any symptomatology 
attributable to the veteran's service-connected postoperative 
removal of a prostate nodule and a history of benign 
prostatic hypertrophy.  The Board notes that the evidence 
shows that the veteran underwent a radical prostatectomy in 
March 1994.  The October 1994 VA examination did find 
symptomatology in the form of urinary incontinence, slight 
rectal incontinence, pain at his operative site, and total 
impotence.  However, that VA examination attributed that 
symptomatology to the veteran's prostatectomy, which occurred 
due to nonservice-connected prostate cancer, and did not 
attribute any symptomatology to the veteran's service-
connected postoperative removal of a prostate nodule and a 
history of benign prostatic hypertrophy.

Therefore, the Board finds that the evidence does not show 
that as a result of the veteran's service-connected 
postoperative removal of a prostate nodule and a history of 
benign prostatic hypertrophy the veteran has urine leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day; urinary frequency with 
daytime voiding interval between two and three hours, or 
awakening to void two times per night; urinary tract 
infection necessitating long-term, drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management; or obstructed voiding with marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one of the following:  
(1) post void residuals greater than 150 cc, (2) uroflowmetry 
markedly diminished peak flow rate (less than 10 cc/second), 
(3) recurrent urinary tract infections secondary to 
obstruction, or (4) stricture disease requiring periodic 
dilation every two to three months.  Thus, the criteria for 
entitlement to a compensable rating are not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that the 
criteria for entitlement to a compensable rating for 
postoperative removal of a prostate nodule and a history of 
benign prostatic hypertrophy are not met.  Therefore, the 
veteran's claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.115a, 4.115b, Diagnostic Code 
7527 (1998).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for prostate cancer is 
denied.  Entitlement to an increased (compensable) rating for 
postoperative removal of a prostate nodule and a history of 
benign prostatic hypertrophy is denied.  This appeal is 
denied in its entirety.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

